DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 03/04/2020. Claims 1-20 are
pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process, so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “using….to identify...”  The using...to identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the identifying step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate...”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: algorithmic model generator, pattern recognition algorithm, statistical test algorithm, predictive model, statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions ( processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “…select system variables of … perform at least..., and aggregate the selected…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “preprocessor.”  
these additional elements of generic computer and computer functions ( processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “…align the selected system … and arrange the aligned…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “preprocessor.”  
these additional elements of generic computer and computer functions ( processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “
aggregate the selected system variables based…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “preprocessor.”  
This additional element of generic computer and computer functions ( processor) does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “
pre-defined aggregate is at least one of: an average…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 3, recites further limitations such as 
The claim recites the limitation of “generate...”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites additional elements: pre-processor, algorithmic learning algorithm, predictive model, statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions (pre-processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “
generate at least one of a graph…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “preprocessor.”  
This additional element of generic computer and computer functions (processor) does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
For Step 1, the claim is a method for processing high volume, high velocity streaming data received from a system process, so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “using….to identify...”  The using...to identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating...”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: algorithmic model generator, pattern recognition algorithm, statistical test algorithm, predictive model, statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions ( processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “…selecting system variables of … and aggregating the selected…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “…aligning the selected system … and arranging the aligned…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “aggregating the selected system variables based…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “pre-defined aggregate is at least one of: an average…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as 
The claim recites the limitation of “augmenting the logical rows… and generating, incrementally” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 8, recites further limitations such as “
generate at least one of a graph…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: predictive model, statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions  do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
For Step 1, the claim is an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process, so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generate the streaming...”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “create...”  The create limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the creating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “using….to identify...”  The using...to identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the identifying step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate at least one...”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: system process servers, preprocessor, pattern recognition algorithm, statistical test algorithm, predictive model, statistical test model, and recurring clusters.  

Accordingly, these additional elements of generic computer and computer functions (processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “…align the selected system … and arrange the aligned…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “aggregate the selected system variables based…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 16, recites further limitations such as “pre-defined aggregate is at least one of: an average…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 16, recites further limitations such as 
The claim recites the limitation of “augment the logical rows… and generate, incrementally…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: predictive model, statistical test model, and recurring clusters model.  

Accordingly, these additional elements of generic computer and computer functions do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
Step 2B
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 15, recites further limitations such as “generate at least one of a graph…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: predictive model, statistical test, and recurring cluster.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation "the streaming data”.  There is insufficient antecedent basis for this limitation in the independents claims.  Each of claims depend directly or indirectly from independent claims 1, 8 and 15 but fail to cure the deficiencies set forth above.  Thus, these dependent claims are also held to be ineligible under 35 USC 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz et al. (US 2019/0346297 A1, herein referred to as Lekivetz), in view of SEOW et al. (US 2016/0170961 A1, hereinafter referred to as SEOW).

As to claim 1, Lekivetz teaches an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process, the algorithmic learning engine comprising: 
an algorithmic model generator configured to: 
process a set of system variables from the streaming data using at least one of a pattern recognition algorithm and a statistical test algorithm to identify patterns, relationships between variables, and important variables (paragraphs [0064] …
streaming over a period of time (e.g., using event stream processing (ESP), described further with respect to FIGS. 8-10) … [0085] … data (e.g., as received from network devices, such as sensors, and client devices or other sources) to be processed as part of a big data analytics project, it may also receive data in real time as part of a streaming analytics…; [0127]-[0129]… Event Stream Processing Engine (ESPE)…; [0154]-[0157]…identify patterns related to the input data or to identify relationships between the input data and output data…); and 
generate at least one of: 
a predictive model based on the identified patterns, relationships between variables, and important variables (paragraphs [0017] …generating and using a machine-learning model; [0154]- [0164]… generating and using a machine-learning model…SAS® Enterprise Miner, SAS® Rapid Predictive Modeler, and SAS® Model Manager, SAS Cloud Analytic Services (CAS)®, SAS Viya® … machine learning model to identify patterns related to the input data or to identify relationships between the input data and output data…); 
statistical test model about correlations, differences between variables, or patterns in time across variables (paragraphs [0154]…machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as Naive bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such ask-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization
machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine-learning models…; [0159]-[0160]…In supervised training, each input in the training data is correlated to a desired output…In semi-supervised training, only some of the inputs in the training data are correlated to desired outputs.; [0180]…[0255]…summary of statistics of test results…). Lekivetz teaches a clustering of the new data into a particular group, in [0163] but fails to explicitly teach:
 recurring clusters model of similar observations across variables. 
However, SEOW, in combination with Lekivetz, teaches: 
recurring clusters model of similar observations across variables (paragraphs [0030] …
recurring combinations of symbols (i.e., words) in the data…recurring combinations of words (i.e., phrases) in the data…) …; [0038]-[0039]…recurring clusters…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lekivetz to add recurring clusters to the system of Lekivetz, as taught by SEOW above. The modification would have been obvious because one of ordinary skill would be motivated to better process large amounts of incoming data, as suggested by SEOW ([0027]).

As to claim 2, which incorporates the rejection of claim 1, Lekivetz teaches a data preprocessor configured to select system variables of interest and perform at least one of: 
aggregate the selected system variables (paragraphs [0067] …data may be aggregated by time (e.g., into daily time period units; [0158] …training data can be smoothed, truncated, aggregated, clustered…); and 
aligning the selected system variables (paragraph [0190] …a continuous variable that
describes a range of possible values or options…).  

As to claim 3, which incorporates the rejection of claim 2, Lekivetz teaches wherein the data preprocessor is further configured to: 
align the selected system variables based on time  (paragraphs [0190] … test suite is generated.…a continuous variable that describes a range of possible values or options…; [0197] …test suite can be referred to as an array D with n rows and I columns…); and 
arrange the aligned variables into rows (paragraph [0197] …an orthogonal array in which each possible combination occurs the same amount of times (e.g., only
once …)).  
  
As to claim 4, which incorporates the rejection of claim 3, Lekivetz teaches wherein the data preprocessor is further configured to aggregate the selected system variables based on at least one pre-defined aggregate (paragraph [0067] …data may be aggregated by time (e.g., into daily time period units) ….; wherein using the broadest reasonable interpretation, Examiner interprets “aggregated by time” as “pre-defined aggregate”).

As to claim 7, which incorporates the rejection of claim 2, Lekivetz teaches a visualization processor configured to:  32Docket No.: 2073257-024OPTUSPATENT APPLICATION 
generate at least one of a graph, statistical information, and alarm based on the set of system variables and at least one of: the predictive model, the statistical test, and recurring cluster (paragraphs…[0154]… generating and using a machine-learning model…SAS® Enterprise Miner, SAS® Rapid Predictive Modeler, and SAS® Model Manager, SAS Cloud Analytic Services (CAS)®, SAS Viya® … machine learning model to identify patterns related to the input data or to identify relationships between the input data and output data…[0260]-[0261]… test cases, a test case number, a result of a test case ….generation application 2160 generates a graphical representation 2106 that comprises a fractal-like representation…).  

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 1.  Therefore claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 2.  Therefore claim 9 is rejected for the same reasons as applied to claim 2 above.

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 3.  Therefore claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 11 recites substantially the same functionalities recited in claim 4, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 4.  Therefore claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 7.  Therefore claim 14 is rejected for the same reasons as applied to claim 7 above.


As to claim 15, Lekivetz teaches a system for processing high volume, high velocity streaming data received from a system process, the system comprising:
a plurality of system process servers configured to:
generate the streaming high volume, high velocity data (paragraph [0064] …provide
a large amount of data, either all at once or streaming over a period of time (e.g., using event stream processing (ESP), described further with respect to FIGS. 8-10), to the
computing environment 114 via networks 108…; [0085]; [0127] and [0129]);
a data preprocessor configured to:
create the set of system variables by performing at least one of aggregating select
system variables and aligning select system variables (paragraphs [0067] …data may be aggregated by time (e.g., into daily time period units; [0158] …training data can be smoothed, truncated, aggregated, clustered…); and (paragraph [0190] …a continuous variable that describes a range of possible values or options…);
an algorithmic model generator configured to: 
process a set of system variables from the streaming data using at least one of a pattern recognition algorithm and a statistical test algorithm to identify patterns, relationships between variables, and important variables (paragraphs [0064] …
streaming over a period of time (e.g., using event stream processing (ESP), described further with respect to FIGS. 8-10) … [0085] … data (e.g., as received from network devices, such as sensors, and client devices or other sources) to be processed as part of a big data analytics project, it may also receive data in real time as part of a streaming analytics…; [0127]-[0129]… Event Stream Processing Engine (ESPE)…; [0154]-[0157]…identify patterns related to the input data or to identify relationships between the input data and output data…); and 
generate at least one of: 
a predictive model based on the identified patterns, relationships between variables, and important variables (paragraphs [0017] …generating and using a machine-learning model; [0154]- [0164]… generating and using a machine-learning model…SAS® Enterprise Miner, SAS® Rapid Predictive Modeler, and SAS® Model Manager, SAS Cloud Analytic Services (CAS)®, SAS Viya® … machine learning model to identify patterns related to the input data or to identify relationships between the input data and output data…); 
statistical test model about correlations, differences between variables, or patterns in time across variables (paragraphs [0154]…machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as Naive bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such ask-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization
machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine-learning models…; [0159]-[0160]…In supervised training, each input in the training data is correlated to a desired output…In semi-supervised training, only some of the inputs in the training data are correlated to desired outputs.; [0180]…[0255]…summary of statistics of test results…). Lekivetz teaches a clustering of the new data into a particular group, in [0163] but fails to explicitly teach:
 recurring clusters model of similar observations across variables. 
However, SEOW, in combination with Lekivetz, teaches: 
recurring clusters model of similar observations across variables (paragraphs [0030] …
recurring combinations of symbols (i.e., words) in the data…recurring combinations of words (i.e., phrases) in the data…) …; [0038]-[0039]…recurring clusters…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lekivetz to add recurring clusters to the system of Lekivetz, as taught by SEOW above. The modification would have been obvious because one of ordinary skill would be motivated to better process large amounts of incoming data, as suggested by SEOW ([0027]).

Claim 16 recites substantially the same functionalities recited in claim 3, and is directed to a system that executes the algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 3.   Therefore claim 16 is rejected for the same reasons as applied to claim 3 above.

Claim 17 recites substantially the same functionalities recited in claim 4, and is directed to a system that executes the algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 4.   Therefore claim 17 is rejected for the same reasons as applied to claim 4 above.

Claim 20 recites substantially the same functionalities recited in claim 7, and is directed to a system that executes the algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 7.   Therefore claim 20 is rejected for the same reasons as applied to claim 7 above.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz et al. (US 2019/0346297 A1, herein referred to as Lekivetz), in view of SEOW et al. (US 2016/0170961 A1, hereinafter referred to as SEOW), and further in view of ZIAUDDIN et al. (US 2015/0088812 A1, hereinafter referred to as ZIAUDDIN).

As to claim 5, which incorporates the rejection of claim 4, ZIAUDDIN, in combination with Lekivetz, teaches wherein the pre-defined aggregate is at least one of: an average, a maximum value, a minimum value, a maximum value, medians standard deviations (paragraphs [0043]-[0046]…aggregate values (MIN and MAX in the example…; [0053]-[0058]… maximum value… minimum value… mean, median,… standard deviation or variance) .
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lekivetz and SEOW to add recurring clusters to the combination system of Lekivetz and SEOW, as taught by ZIAUDDIN above. The modification would have been obvious because one of ordinary skill would be motivated to proceeds efficiently without re-calculating aggregate characteristic(s) of data, as suggested by ZIAUDDIN ([0077]).

Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 5.  Therefore claim 12 is rejected for the same reasons as applied to claim 5 above.

Claim 18 recites substantially the same functionalities recited in claim 5, and is directed to a system that executes the algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 5.   Therefore claim 18 is rejected for the same reasons as applied to claim 5 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lekivetz et al. (US 2019/0346297 A1, herein referred to as Lekivetz), in view of SEOW et al. (US 2016/0170961 A1, hereinafter referred to as SEOW), and further in view of Zait et al. (US 2020/0042522 A1, hereinafter referred to as Zait).

As to claim 6, which incorporates the rejection of claim 3, Lekivetz teaches wherein: 
the algorithmic learning algorithm is further configured to: 
generate, incrementally, at least one of: 
the predictive model based on the identified patterns, relationships between variables, and important variables  (paragraphs [0017] …generating and using a machine-learning model; [0154]- [0164]… generating and using a machine-learning model…SAS® Enterprise Miner, SAS® Rapid Predictive Modeler, and SAS® Model Manager, SAS Cloud Analytic Services (CAS)®, SAS Viya® … machine learning model to identify patterns related to the input data or to identify relationships between the input data and output data…);  
the statistical test model about correlations, differences between variables, or patterns in time across variables  (paragraphs [0154]…machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as Naive bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such ask-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization
machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine-learning models…; [0159]-[0160]…In supervised training, each input in the training data is correlated to a desired output…In semi-supervised training, only some of the inputs in the training data are correlated to desired outputs.; [0180]…[0255]…summary of statistics of test results…). Lekivetz teaches a clustering of the new data into a particular group, in [0163] but fails to explicitly teach:
 recurring clusters model of similar observations across variables. 
However, SEOW, in combination with Lekivetz, teaches: 
recurring clusters model of similar observations across variables (paragraphs [0030] …
recurring combinations of symbols (i.e., words) in the data…recurring combinations of words (i.e., phrases) in the data…) …; [0038]-[0039]…recurring clusters…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lekivetz to add recurring clusters to the system of Lekivetz, as taught by SEOW above. The modification would have been obvious because one of ordinary skill would be motivated to better process large amounts of incoming data, as suggested by SEOW ([0027]).
However, Lekivetz and SEOW fail to explicitly teach:
the data pre-processor is further configured to augment the logical rows with predictions derived from historical information.
However, Zait, in combination with Lekivetz and SEOW, teaches:
the data pre-processor is further configured to augment the logical rows with predictions derived from historical information (see paragraphs [0024]-[0025], predicted statistics are statistics that are predicted from historical information….based on on-the-fly statistics that indicate that 1000 rows have been added to the table, that the NDV count for the column is 50 more than the NDV values stored at the latest-refresh-time…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lekivetz and SEOW to augment the logical rows in the combination system of Lekivetz and SEOW, as taught by ZIAUDDIN above. The modification would have been obvious because one of ordinary skill would be motivated to maintaining statistics in a manner that balances
the need for fresh statistics with the need to minimize the effect of statistics maintenance on database performance, as suggested by ZIAUDDIN ([0002]).

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a method performed by an algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 6.  Therefore claim 13 is rejected for the same reasons as applied to claim 6 above.

Claim 19 recites substantially the same functionalities recited in claim 6, and is directed to a system that executes the algorithmic learning engine for processing high volume, high velocity streaming data received from a system process of claim 6.   Therefore claim 19 is rejected for the same reasons as applied to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

DROZDZAL et al.  (US 2018/0182092 A1) teach SYSTEM AND METHOD FOR SEQUENTIAL IMAGE ANALYSIS OF AN IN VIVO IMAGE STREAM.

Shusterman (US 2013/0231947 A1) teaches MOBILE SYSTEM WITH NETWORK-DISTRIBUTED DATA PROCESSING FOR BIOMEDICAL APPLICATIONS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122